878 P.2d 1153 (1994)
Edmund Todd EVANS and Lou Anne Ross Evans, Plaintiffs and Petitioners,
v.
GTE HEALTH SYSTEMS, INC., a Delaware corporation, Defendant and Respondent.
No. 930446.
Supreme Court of Utah.
August 5, 1994.
Roger H. Hoole, Salt Lake City, for plaintiffs.
Brian C. Johnson, Kevin W. Bates, E. Brent Small, Salt Lake City, for defendant.

ON CERTIORARI TO THE UTAH COURT OF APPEALS
HOWE, Justice:
We granted certiorari to review the decision of the court of appeals in this case. 857 P.2d 974 (Utah Ct.App.1993). After fully considering the briefs filed by the parties and their oral arguments, we affirm the summary judgment granted in favor of GTE Health Systems, Inc., for the reasons stated by the court of appeals in its opinion.
ZIMMERMAN, C.J., STEWART, Associate C.J., RUSSON, J., and ANNE M. STIRBA, Third District Court Judge, concur.
DURHAM, J., having disqualified herself, does not participate herein; ANNE M. STIRBA, Third District Court Judge, sat.